Claimant left her employment as a secretary for Brooklyn Law School and moved to New Jersey. She claims that living in New York City caused her extreme mental distress as she was in constant fear for her personal safety. Although claimant had been in therapy prior to her employment with the law school, she was not under any medical care when she resigned nor was there any evidence in the record that she was advised to quit her job due to these fears (see, Matter of Grant [Levine], 50 AD2d 1006; Matter of Chawkin [Cather-wood], 18 AD2d 750). In addition, any incidents about which claimant testified that may have caused her fear were unrelated to her employment. Consequently, the decision of the Unemployment Insurance Appeal Board that personal and noncompelling reasons caused claimant to voluntarily leave her employment while work was still available and when she had no definite employment to go to is supported by substantial evidence and must be upheld (see, Matter of Baker [Hart-nett], 147 AD2d 790, 791, appeal dismissed 74 NY2d. 714; Matter of Behnke [White Carriage Corp. — Roberts], 97 AD2d 679, 680; Matter of Sillan [French Tel. Cable Co. — Levine], 53 AD2d 719).
Mikoll, Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.